            Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE JEVON HOWARD,

                                  Plaintiff,

                      -against-

3, 6 MAFIA; PAUL DUANE BEAUREGARD                                   20-CV-6116 (LLS)
(DJ PAUL); DARNELL CARLTON (CRUNCHY
                                                                  ORDER TO AMEND
BLACK); JORDAN MICHAEL HOUSTON
(JUICY J); SONY MUSIC/HYPNOTIZED
MINDS; RAE SREMMURD; EAR DRUMA
RECORDS/INTERSCOPE RECORDS,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action alleging that Defendants violated his rights

under the Copyright Act. By order dated December 22, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons

set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty days of

the date of this order.

                                      STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
            Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 2 of 15




them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Jermaine Jevon Howard, who resides in Buffalo, New York, brings this action

against Defendants, alleging that they violated his rights under the Copyright Act. 1 Although

Plaintiff asserts claims under the Copyright Act, using the Court’s form complaint for a civil


        1
         Plaintiff filed two other complaints asserting similar claims against different defendants.
See Howard v. Pearl, No. 20-CV-4694 (S.D.N.Y. June 22, 2020) (order transferring action to the
United States District Court for the Central District of California); Howard v. Pearl, No. 20-CV-
5880 (C.D.Ca. Aug. 21, 2020) (order dismissing complaint for failure to state a claim); Howard
v. Carter, No. 20-CV-0417 (W.D.N.Y. filed Apr. 7, 2020) (pending).


                                                   2
             Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 3 of 15




case, Plaintiff also checks the box indicating that the basis for jurisdiction is diversity of

citizenship. (ECF No. 2 at 4.)

        Plaintiff alleges the following. In 1994, in a Buffalo, New York, home studio operated by

Shawn J-Z Carter and Craig Sweat, Plaintiff wrote a chorus for a song. Defendant Paul Duane

Beauregard (DJ Paul) asked Plaintiff to write the chorus for him and his group but told Plaintiff

that he probably would not use it. Plaintiff signed an agreement that if the group used the chorus,

Plaintiff would be owed royalties. In the spring of 1994, all documents and recordings were

turned over to Kevin Liles of Def Jam, who contacted Plaintiff and advised him that Liles would

get all material properly registered with the U.S. Copyright Office. In the winter of 2000, DJ

Paul paid Kevin Liles an undisclosed amount to release the recording that Plaintiff made in 1994,

and DJ Paul agreed to pay royalties to Plaintiff.

        Plaintiff asserts that songs were released in 2005 and 2018, using the recording that

Plaintiff made in 1994, and that he has not been paid any royalties. He seeks monetary damages

for Defendants’ use of “my copright [sic] protected lyrics.”

                                           DISCUSSION

 A.         Claims Under the Copyright Act

        The Copyright Act provides that “no civil action for infringement of the copyright in any

United States work shall be instituted until preregistration or registration of the copyright claim

has been made in accordance with this title.” 17 U.S.C. § 411(a). 2 District courts within this




        2
        The Copyright Act includes the following provision for copyright infringement claims
made with respect to “a work consisting of sounds, images, or both, the first fixation of which is
made simultaneously with its transmission”:
        the copyright owner may, either before or after such fixation takes place, institute
        an action for infringement . . . if, in accordance with requirements that the
        Register of Copyrights shall prescribe by regulation, the copyright owner –


                                                    3
          Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 4 of 15




Circuit require a plaintiff to allege the following to state a copyright infringement claim:

“(1) which specific original works are the subject of the copyright claim, (2) that plaintiff owns

the copyrights in those works, (3) that the copyrights have been [preregistered or] registered in

accordance with the statute, and (4) by what acts and during what time the defendant infringed

the copyright.” Conan Props. Int’l LLC v. Sanchez, No. 1:17-CV-0162, 2018 WL 3869894, at *2

(E.D.N.Y. Aug. 15, 2018) (citing, inter alia, Feist Publications, Inc. v. Rural Tel. Serv. Co., 499

U.S. 340, 361 (1991), which sets forth elements relevant to copyright claim on motion for

summary judgment)).




       (1) serves notice upon the infringer, not less than 48 hours before such fixation,
       identifying the work and the specific time and source of its first transmission, and
       declaring an intention to secure copyright in the work; and (2) makes registration
       for the work, if required by subsection (a), within three months after its first
       transmission.
17 U.S.C. § 411(c). The Supreme Court has recently stated that:
       [i]n limited circumstances, copyright owners may file an infringement suit before
       undertaking registration. If a copyright owner is preparing to distribute a work of
       a type vulnerable to predistribution infringement – notably, a movie or musical
       composition – the owner may apply for preregistration. The Copyright Office will
       “conduct a limited review” of the application and notify the claimant “[u]pon
       completion of the preregistration.” Once “preregistration . . . has been made,” the
       copyright claimant may institute a suit for infringement. Preregistration, however,
       serves only as “a preliminary step prior to a full registration.” An infringement
       suit brought in reliance on preregistration risks dismissal unless the copyright
       owner applies for registration promptly after the preregistered work’s publication
       or infringement. A copyright owner may also sue for infringement of a live
       broadcast before “registration . . . has been made,” but faces dismissal of her suit
       if she fails to “make registration for the work” within three months of its first
       transmission. Even in these exceptional scenarios, then, the copyright owner must
       eventually pursue registration in order to maintain a suit for infringement.

Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 888 (2019) (citations
omitted).


                                                  4
          Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 5 of 15




       Plaintiff has failed to allege facts (1) showing his ownership of the copyrights at issue,

and (2) showing that he preregistered or registered his copyrights with the United States

Copyright Office.

       The Court grants Plaintiff leave to file an amended complaint to allege any such facts.

The Court encourages Plaintiff to attach to his amended complaint any documentation that shows

that he owns the copyrights at issue and that he preregistered or registered them.

B.      Venue, personal jurisdiction, and diversity of citizenship jurisdiction

       Copyright infringement claims must be brought “in the district in which the defendant or

his agent resides or may be found.” 28 U.S.C. § 1400(a). Courts have found that a defendant

“may be found [for purposes of § 1400(a)] in any district in which he is subject to personal

jurisdiction.” Boehm v. Zimprich, No. 13-CV-1031 (PAC), 2013 WL 6569788, at *2 (S.D.N.Y.

Dec. 13, 2013) (collecting cases).

       To determine whether a defendant to a copyright action is subject to personal jurisdiction

in a New York district court, courts look to New York State’s long-arm statute, Section 302 of the

New York Civil Practice Law and Rules, which, among other things, permits personal

jurisdiction over a “non-domiciliary . . . who . . . transacts any business within the state or

contracts anywhere to supply goods or services in the state . . . .” N.Y.C.P.L.R. § 302(a)(1); see

Boehm, 2013 WL 6569788, at *2; Lipton v. The Nature Co., 781 F. Supp. 1032, 1035 (S.D.N.Y.

1992), aff’d, 71 F.3d 464 (2d Cir. 1995).

       Plaintiff provides California addresses for Defendants Rae Sremmurd and Ear Druma

Records/Interscope Records, and he does not allege facts showing that these two Defendants

transact business in this district. Thus, it does not appear that this Court is a proper venue for

Plaintiff’s copyright infringement claims against these defendants. The Court therefore grants

Plaintiff leave to include in his amended complaint any facts showing why this Court is a proper


                                                  5
           Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 6 of 15




venue for his claims against Defendants Rae Sremmurd and Ear Druma Records/Interscope

Records.

C.       Breach of Contract Claim

         Because Plaintiff alleges that he signed an agreement that he would be paid royalties if

the chorus that he wrote was used by Defendants, and that after using the chorus, Defendants

failed to pay him royalties, the Court construes this allegation as a state-court breach of contract

claim.

         The Court declines, however, to consider Plaintiff’s breach of contract claim at this time.

Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental jurisdiction

over state-law claims when it “has dismissed all claims over which it has original jurisdiction.”

Because it is not clear that Plaintiff can state a valid federal claim, the Court will determine at a

later time whether to exercise supplemental jurisdiction over any state-law claims Plaintiff seeks

to raise in the complaint. See Martinez v. Simonetti, 202 F.3d 625, 636 (2d Cir. 2000) (directing

dismissal of supplemental state-law claims where no federal claims remained).

                                        LEAVE TO AMEND

         Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege

additional facts to state valid copyright claims, the Court grants Plaintiff sixty days’ leave to


                                                   6
            Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 7 of 15




amend his complaint to detail his claims and allege facts showing why this Court is a proper

venue for his claims against Defendants Rae Sremmurd and Ear Druma Records/Interscope

Records .

        Plaintiff is granted leave to amend his complaint to provide more facts about his claims.

In the “Statement of Claim” section of the amended complaint form, Plaintiff must provide a

short and plain statement of the relevant facts supporting each claim against each defendant. If

Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff should

include all of the information in the amended complaint that Plaintiff wants the Court to consider

in deciding whether the amended complaint states a claim for relief. That information should

include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.




                                                  7
           Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 8 of 15




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-6116 (LLS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and he cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:     July 23, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  8
               Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 9 of 15




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 10 of 15




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 11 of 15




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 12 of 15




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 13 of 15




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:20-cv-06116-LLS Document 4 Filed 07/23/21 Page 15 of 15




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
